Citation Nr: 0028676	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  98-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
organic cardiovascular disease as secondary to the veteran's 
service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to July 
1944.  By rating action dated in May 1965, the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for an organic heart disability.  In a March 1974 
rating action, the VA again denied entitlement to service 
connection for an organic heart disability.  The veteran was 
duly notified of both decisions and did not submit an appeal.  
In September 1997, he submitted additional information for 
the purpose of reopening his claim.  In an August 1998 rating 
action, the regional office denied entitlement to service 
connection for an organic cardiovascular disease on the basis 
that the claim was not well grounded.  The veteran appealed 
from that decision.  In July 1999, the regional office held 
that new and material evidence had not been presented to 
reopen the claim for service connection for an organic 
cardiovascular disability.  The case is now before the Board 
of Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has established service connection for 
psychophysiological cardiovascular reaction that has been 
rated 30 percent disabling for many years.  

2.  In rating actions dated in May 1965 and March 1974, the 
regional office denied entitlement to service connection for 
an organic cardiovascular disability on the basis that such a 
condition had not been medically demonstrated.  The veteran 
was duly notified of both decisions and did not submit an 
appeal.  

3.  In September 1997, the veteran submitted additional 
information for the purpose of reopening his claim.  

4.  In an August 1998 rating action, the regional office 
denied entitlement to service connection for an organic 
cardiovascular disability on the basis that the claim was not 
well grounded.  In July 1999, the regional office denied 
service connection for an organic cardiovascular disability 
on the basis that new and material evidence had not been 
submitted to reopen the claim.  

5.  The evidence that has been received since the March 1974 
rating action is new and is material to the veteran's claim.  

6.  The veteran's claim for service connection for an organic 
cardiovascular disability as secondary to his 
service-connected psychiatric disorder is plausible.  


CONCLUSIONS OF LAW

1.  The May 1965 and March 1974 rating actions denying 
entitlement to service connection for an organic 
cardiovascular disability are final; however, new and 
material evidence has been presented to reopen the claim.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).  

2.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for an organic 
cardiovascular disability as secondary to his 
service-connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.310(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in rating actions dated in May 1965 
and March 1974, the regional office denied entitlement to 
service connection for an organic cardiovascular disability.  
The veteran was duly notified of the decisions and did not 
submit an appeal.  In September 1997, he submitted additional 
information for the purpose of reopening his claim.  In an 
August 1998 rating action, the regional office denied the 
claim holding that the claim was not well grounded.  In July 
1999, the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.  

The evidence of record at the time of the March 1974 rating 
action included the veteran's service medical records, which 
reflect that he was hospitalized and treated for psychiatric 
complaints.  His condition was diagnosed as a mixed-type 
psychoneurosis and he was separated from service as a result 
of the psychiatric condition.  His service medical records do 
not reflect the presence of an organic cardiovascular 
disability.  

In an August 1944 rating action, service connection was 
granted for a mixed-type psychoneurosis, rated 10 percent 
disabling.  

In November 1963, the veteran submitted a claim for an 
increased rating for his service-connected psychiatric 
condition.  He also claimed service connection for an organic 
heart disease.  

The veteran was afforded VA examinations in April 1965.  On 
special cardiac examination, he complained of a skipping of 
his heart that might occur any time.  He also stated that he 
was troubled with rapid heart action.  On physical 
examination, the heart was normal.  The examiner stated that 
there was no organic heart disease.  

The veteran was afforded a special psychiatric examination in 
April 1965.  He complained of skipped beats in his heart and 
dizziness.  He stated that he was unable to function at his 
job.  He spent his time reading and relaxing.  He had 
relatively little social existence.  The diagnosis was 
psychophysiological cardiovascular reaction in a passive-
aggressive character structure.  

In a May 1965 rating action, the evaluation for the veteran's 
psychiatric condition was increased from no percent to 
10 percent.  The psychiatric condition was reclassified as 
psychophysiological cardiovascular reaction in a passive-
aggressive character structure.  Service connection for an 
organic heart condition was denied.  

VA outpatient treatments were later received by the regional 
office reflecting that the veteran was observed and treated 
for his psychiatric condition from 1962 to 1965.  

In a June 1965 rating action, the evaluation for the 
veteran's psychiatric condition was increased to 30 percent.  

In a May 1968 rating action, the 30 percent rating for the 
veteran's psychiatric condition was confirmed and continued.  
He appealed from that decision and in December 1968 the Board 
of Veterans' Appeals affirmed the decision.  

The veteran was again afforded a VA special cardiovascular 
examination in February 1974.  Various findings were recorded 
on physical examination.  It was indicated that the physical 
examination was normal.  

In a March 1974 rating action, service connection for an 
organic cardiovascular disease was again denied by the 
regional office.  

The evidence that has been received since the March 1974 
rating action includes a VA outpatient treatment record dated 
in December 1974 which reflects a diagnosis of hypertension.  
The veteran was also hospitalized by the VA from October to 
December 1976 and the diagnoses included anxiety neurosis and 
essential hypertension.  

The veteran was afforded a special VA cardiovascular 
examination in July 1977.  Several elevated blood pressure 
readings were recorded.  A diagnosis of hypertension was 
made.  

The veteran was hospitalized by the VA during December 1978 
and diagnoses were made, including paroxysmal atrial 
tachycardia, anxiety neurosis and hypertension.  

The veteran was hospitalized by the VA during March 1983 and 
the diagnoses included accelerated idioventricular rhythm and 
paroxysmal auricular tachycardia and hypertension.  

The veteran was afforded a special VA cardiovascular 
examination in May 1983.  Diagnoses were made of cardiac 
arrhythmia with a history of paroxysmal atrial tachycardia 
associated with fainting spells, hypertension and aortic 
stenosis associated with mitral valve thickening.  An 
electrocardiography report dated in May 1983 reflected 
thickened mitral leaflets without significant stenosis, 
aortic stenosis, dilated left atrium and left ventricular 
hypertrophy.  

In September 1997, the veteran provided a December 1996 
private medical record reflecting that he was treated for 
marked respiratory distress and wheezing.  He stated that he 
had a longstanding history of aortic stenosis.  He stated 
that about one year previously he had begun noticing a 
limitation in his exercise capacity because of shortness of 
breath.  Various findings were recorded on physical 
examination.  The impressions included acute pulmonary edema, 
history of aortic stenosis with rheumatic fever and 
underlying coronary artery disease and hypertension.  

The veteran was afforded a VA cardiovascular examination in 
April 1998.  The diagnoses included aortic valve sclerosis 
with significant stenosis and possible bicuspid aortic valve, 
longstanding hypertension with left ventricular hypertrophy 
and congestive heart failure on the basis of diastolic 
dysfunction, nonobstructive coronary artery disease and 
history of paroxysmal SVT, resolved.  

In June 1998, the veteran's records were reviewed by a VA 
physician, a staff cardiologist.  He stated it would appear 
that the veteran's diagnosed hypertension with ventricular 
hypertrophic, aortic valve dysfunction, nonobstructive 
coronary artery disease and/or paroxysmal SVT were probably 
separate from the service-connected psychophysiological 
cardiovascular reaction.  

The physician stated that there was a fair body of literature 
suggesting that exaggerated cardiovascular activity was a 
risk factor for hypertension and development of 
atherosclerosis.  He stated, however, that there was 
insufficient data to establish causality.  He stated he was 
aware of no literature documenting a link with aortic valve 
dysfunction.  He stated that the literature certainly 
supported the view that psychophysiological reactivity 
generally (stress, catecholamines, etc.) could exacerbate SVT 
but he knew of no data that indicated anxiety disorder could 
cause SVT.  

In a May 1999 statement, Gerald Brown, M.D., indicated that 
it was his opinion that it was as least as likely as not that 
the veteran's hypertension may have caused ventricular 
hypertrophy and subsequent aortic valve dysfunction and 
possibly even obstructive coronary artery disease.  He stated 
that the veteran also suffered from paroxysmal 
supraventricular tachycardia that could result from 
ventricular hypertrophy.  He stated that the veteran's 
condition was possibly secondary to a post-traumatic stress 
syndrome sustained while serving in the United States Armed 
Services.  He indicated that the veteran had a documented 
psychophysiological cardiovascular reaction noted in his 
service medical records.  

The regional office later received a May 1997 statement by 
Robert W. Ninneman, M.D., indicating that the veteran had a 
longstanding history of an aortic valve murmur that was felt 
to be secondary to aortic stenosis, possibly superimposed on 
a remote history of rheumatic valvular disease.  On New 
Year's Eve, he had gone to a local emergency room in Texas 
with acute pulmonary edema.  Since he had been discharged 
from the Texas Hospital he had been generally feeling well.  
Cardiac examination showed a systolic ejection murmur.  The 
A2 closure sound was preserved.  No S3 gallop was 
appreciated.  Examination of the extremities showed intact 
proximal and distal pulses.  There was no dependent edema and 
no vascular bruits.  The impressions included moderate 
coronary artery disease without tight focal stenosis and 
without current symptoms to suggest angina.  

The veteran and his wife testified at a hearing before a 
regional office hearing officer in August 1999.  He stated 
that he had been treated by Dr. Brown for about six years.  
He related that his heart condition had gone back many years 
before that.  He stated that during service he had noted a 
skipping heartbeat.  In later years, it became more severe.  
He stated that in the early spring of 1997 he had been seen 
by cardiologists at the St. Luke's Hospital in Milwaukee.  

The veteran was afforded a VA cardiovascular examination in 
November 1999.  It was noted that he had a history of anxiety 
disorder, hypertension, nonobstructive coronary artery 
disease and mild aortic stenosis.  He was asymptomatic on the 
day of the examination.  Various findings were recorded on 
physical examination.  The assessments were hypertensive 
heart disease with his blood pressure currently well 
controlled, nonobstructive coronary artery disease, history 
of rheumatic fever with mild aortic stenosis, paroxysmal 
supraventricular tachycardia, currently well controlled with 
beta-blockers and anxiety disorder.  

The examiner commented that he still did not see a strong 
link between the veteran's coronary artery disease and 
psychophysiologic reactivity.  He stated that his opinion 
remained that the veteran's rheumatic fever might be 
responsible for his mild aortic stenosis which was currently 
asymptomatic.  He stated he did not believe that that 
condition was responsible for the veteran's SVT and he did 
not think that the veteran's coronary artery disease was 
caused by psychophysiological reactivity.  He had significant 
risk factors, including his age, cigarette smoking and 
hypertension.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the United States Court of Veterans 
Appeals for the Federal Circuit modified the standard for 
finding whether recently submitted evidence is new and 
material.  Hodge v. West, 155 Fed. 3d 1356 (1998).  That case 
removed the standard which required that the new evidence 
raise a reasonable possibility that the new evidence would 
change the outcome of the matter.  

In the Board's opinion, the additional evidence submitted 
since the March 1974 rating action bears directly on the 
question of entitlement to service connection for an organic 
cardiovascular disability and meets the current standard for 
reopening a claim set forth in Hodge.  The evidence is 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for an organic cardiovascular disorder.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, 
12 Vet. App. 209 (1999).  In this regard, the evidence of 
record does not reflect the presence of an organic 
cardiovascular disability either during the veteran's 
military service or for many years following his separation 
from service.  However, the veteran has contended that his 
organic cardiovascular disability is secondary to his 
service-connected psychiatric disorder.  In this case, there 
is an opinion from a physician dated in May 1999 that the 
veteran's organic cardiovascular disease was possibly 
secondary to post-traumatic stress syndrome, and that the 
veteran had documented psychophysiological cardiovascular 
reaction noted in his service medical records from the time 
of his discharge.  Further, in June 1998, a VA examiner has 
stated that literature supported the view that 
psychophysiological reactivity generally can exacerbate SVT.  
The Board finds that this is sufficient to well ground the 
claim.  

ORDER

New and material has been presented to warrant reopening of 
the claim for service connection for organic cardiovascular 
disability as secondary to the veteran's service-connected 
psychiatric disorder.  

The veteran's claim for service connection for an organic 
cardiovascular disability as secondary to his 
service-connected psychiatric disorder is well grounded.  To 
this extent, the appeal is granted.  



REMAND

The veteran's records have been reviewed by a VA staff 
cardiologist who indicated in June 1998 that, although there 
was a fair body of literature suggesting that exaggerated 
cardiovascular activity was a risk factor for hypertension 
and the development of atherosclerosis, there was 
insufficient data to establish causality.  He stated that he 
was not aware of any data that indicated an anxiety disorder 
could cause SVT.  In November 1999, the cardiologist again 
indicated that he did not think the veteran's coronary artery 
disease was caused by psychophysiological reactivity.  
However, as noted above, there is an opinion from a physician 
dated in May 1999 that the veteran's organic cardiovascular 
disease was possibly secondary to post-traumatic stress 
syndrome, and that the veteran had documented 
psychophysiological cardiovascular reaction noted in his 
service medical records from the time of his discharge.  
Further, in June 1998, a VA examiner has stated that 
literature supported the view that psychophysiological 
reactivity generally can exacerbate SVT.  Given the 
conflicting evidence that is of record, regarding the 
etiology of the veteran's organic cardiovascular disability, 
the Board finds that additional development is necessary.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for organic 
cardiovascular disease recently.  With 
any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2. The RO should schedule the veteran for 
an examination by a board certified 
cardiologist, who has not previously 
examined him, to evaluate the veteran's 
cardiovascular complaints.  The veteran 
must be informed of the potential 
consequences of his failure to appear.  
All indicated studies should be 
performed.  The claims file and a copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
document all findings.  The examiner 
should indicate whether it is at least as 
likely as not that any currently 
diagnosed organic cardiovascular disease 
is related to the service-connected 
psychiatric disability.  In addition, the 
examiner should indicate if any 
cardiovascular disability is aggravated 
by the service connected psychiatric 
disability.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then the RO should take any other 
necessary action, and adjudicate the 
issue on appeal on a de novo basis 
including consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995), where the 
Court held that the term "disability" as 
used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, 
and that such definition of disability 
mandates that any additional impairment 
of earning capacity resulting from an 
already service-connected condition, 
regardless of whether or not the 
additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, shall be 
compensated.  (when aggravation of a 
veteran's nonservice-connected condition 
is proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation).  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


		
NADINE W. BENJAMIN
	Acting Veterans Law Judge




 

